     Case 4:13-cr-00746 Document 208 Filed on 04/24/20 in TXSD Page 1 of 1



                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

   UNITED STATES OF AMERICA                      §
                                                 §
           v.                                    §      Case No. 4:13-CR-746
                                                 §
    SHARON IGLEHART, MD,                         §
                                                 §
                           Defendant             §


                         NOTICE OF ATTORNEY APPEARANCE

       The United States of America, by and through its undersigned counsel, hereby files this

Notice of Attorney Appearance, designating Catherine Wagner, Trial Attorney, United States

Department of Justice, Criminal Division, Fraud Section, as an attorney for the United States in

this matter.


                                             Respectfully submitted,

                                             RYAN PATRICK
                                             UNITED STATES ATTORNEY



                                             By: /s/Catherine Wagner
                                                 Catherine Wagner
                                                 Trial Attorney
                                                 United States Department of Justice
                                                 Criminal Division, Fraud Section
                                                 1000 Louisiana Street, Suite 2300
                                                 Houston, Texas 77002
                                                 713-567-9515
                                                 Catherine.Wagner@usdoj.gov
